SCHEB, Acting Chief Judge.
Defendant Maximo Garcia appeals his conviction and sentence for trafficking in cocaine and conspiracy to traffic in cocaine.
*311Garcia, along with Pablo Abreu, was arrested on September 30, 1985, during an alleged drug transaction arranged by a police informant. The facts of the case are not in dispute and are set out in detail in Abreu v. State, 511 So.2d 1111 (Fla. 2d DCA 1987).
As in Abreu, we find that the prosecutor improperly commented on the defendant’s right not to testify. For the reasons outlined in Abreu and based on the authorities cited therein, we find that the trial court’s denial of the defendant’s motion to dismiss was harmful error. Furthermore, as in Abreu, we find it unnecessary to reach the defendant’s remaining arguments.
Accordingly, we vacate the defendant’s conviction and remand for a new trial.
FRANK and HALL, JJ., concur.